UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4213


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAFAEL ACEVEDO RODRIGUEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:12-cr-00277-H-1)


Submitted:   October 28, 2013             Decided:   November 6, 2013


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rafael Acevedo Rodriguez pled guilty, without a plea

agreement, to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. §§ 922(g)(1), 924 (2012).                         The district

court sentenced Rodriguez within the Sentencing Guidelines to

sixteen months’ imprisonment to be followed by a three-year term

of supervised release.               On appeal, Rodriguez argues that his

supervised         release   term     is     substantively       unreasonable.       We

affirm.

              A “term of supervised release . . . [is] part of the

original sentence[,]” United States v. Evans, 159 F.3d 908, 913

(4th Cir. 1998), “and is reviewed for reasonableness.”                           United

States v. Preston, 706 F.3d 1106, 1121 (9th Cir. 2013); see Gall

v.   United    States,       522    U.S.     38,   46,   51   (2007)    (stating   that

appellate standard of review is for abuse of discretion).                            In

reviewing a sentence for substantive reasonableness, this Court

“examines the totality of the circumstances[.]”                         United States

v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                         If the

sentence      is    within    the    properly      calculated     Guidelines     range,

this Court applies a presumption of reasonableness on appeal

that the sentence is substantively reasonable.                         Id. at 216-17;

see United States v. Cancino-Trinidad, 710 F.3d 601, 607 (5th

Cir. 2013) (applying presumption of reasonableness to within-

Guidelines         supervised      release    term).      Such    a    presumption   is

                                              2
rebutted only by showing “that the sentence is unreasonable when

measured against the [18 U.S.C.] § 3553(a) [(2012)] factors.”

United   States      v.    Montes-Pineda,      445    F.3d     375,   379   (4th     Cir.

2006) (internal quotation marks omitted).

              Rodriguez     argues    that     his    supervised      release      term,

which    is    at    the     high    end     of   the        Guidelines     range,     is

substantively unreasonable and he should have been sentenced to

a supervised release term at the bottom of the Guidelines range.

Rodriguez      asserts       that    supervised         release       is    “arduous,”

particularly        for    individuals     like      him     with   substance      abuse

problems, and if he violates the terms of supervised release and

is returned to prison, his life will be jeopardized due to his

health problems.          We conclude that Rodriguez has failed to rebut

the presumption of reasonableness afforded his within-Guidelines

sentence.

              Accordingly,      we    affirm.           We     dispense     with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this Court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                           3